Citation Nr: 0206301	
Decision Date: 06/14/02    Archive Date: 06/20/02	

DOCKET NO.  95-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for the residuals of a 
head injury.

4.  Entitlement to service connection for the residuals of 
bullet wounds to the stomach and arm.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to August 1960.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's notice of disagreement and the statement 
of the case address further issues of service connection for 
cuts and abrasions and for a kidney disorder.  He did not 
submit a substantive appeal on those issues.  Hence, they are 
not before the Board.  In September 1997, two additional 
claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151 were addressed by the RO.  The veteran was notified of 
this determination that month.  He did not file a notice of 
disagreement regarding the two additional issues, and they 
are not before the Board.


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a gunshot 
wound or shell fragment wound in Morocco in either 1954 or 
1955. 

2.  Any service medical records have likely been either lost 
or destroyed by a fire at the National Personnel Records 
Center (NPRC); there are no secondary records confirming 
treatment for a stomach disorder, back disorder, residuals of 
a head injury, residuals of shrapnel or bullet wounds, or 
hypertension while the veteran was on active service from 
January 1953 to August 1960; and there is no competent 
evidence that an ulcer disorder or hypertension was 
manifested in the veteran's first postservice year.  


CONCLUSION OF LAW

Service connection for a stomach disorder, a back disorder, 
residuals of a head injury, residuals of bullet wounds to the 
stomach and arm, and hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's DD-214 (service separation document) reflects 
he had only 24 days of foreign and/or sea service, and 
received no decorations for combat or combat related 
activities.  The veteran has stated that he does not know any 
people who could support his claims as he always worked 
alone.  

The RO has made extensive efforts to obtain the veteran's 
service medical records, without success.  In March 1994, the 
National Personnel Records Center (NPRC) indicated that the 
medical records were lost in a fire at that facility in July 
1973.  

The veteran filed his initial claim for VA compensation in 
February 1994, indicating that the disabilities for which he 
was seeking compensation included stomach and nerves, back 
injury, cuts and bruises.  He did not mention bullet/shrapnel 
wounds in service.  In February 1994, the RO contacted the 
veteran and asked that he send the VA evidence showing that 
the claimed disabilities have been treated since his 
discharge from service.  In a June 1994 response, he supplied 
the RO with a March 1957 service medical record indicating he 
was scheduled for a urology consultation.  At this time, he 
reported bullet wounds in 1954.  He indicated that these 
injuries were treated at a French aid station in Morocco and 
in Manchester, England.  Specifics regarding this treatment 
were not provided.

Post-service medical records reflect treatment for a stomach 
disorder, beginning in 1976.  A November 1983 medical report 
from Presbyterian/St. Luke's Medical Center indicates that 
the veteran was first treated for an ulcer at this facility 
in 1976. 

In an undated statement the veteran noted that he began to 
have stomach troubles during his basic training.  He 
indicated that he was given orders to go to an Air Base in 
French Morocco, North Africa, where he was assigned to the 
French Army who were fighting a rebellion  It was indicated 
that there would be no records regarding this service.  He 
reported he was injured by two small caliber bullets to the 
stomach area, and shrapnel in his arm.  He stated that he was 
treated by the French, then flown to a civilian hospital in 
Manchester, England.  The name of this hospital was not 
provided.  He indicated that during his service he worked for 
an Air Force unit doing classified research.  He also 
reported an injury occurring during service when "someone or 
something" hit him while he was in a large hanger.  He did 
not know the nature or extent of this injury.  He reported 
that he was placed in traction and isolated for several weeks 
at a hospital he did not identify.  

On VA evaluation in March 1994, the veteran contended that he 
had stomach trouble at basic training in California in 1953.  
He remembered abdominal cramps, vomiting, and pain.  He 
asserted he had a classified job in service which was 
stressful.  He related he was shot in the abdomen in French 
Morocco in 1955 or 1956.  

The veteran cited an upper GI series in the early 1960's that 
showed "marginal" ulcers.  The identity of the physicians who 
treated his condition prior to 1976 was not indicated.  On 
examination, his blood pressure was 166/100.  Abdominal 
examination did not note gunshot wounds.  The diagnosis was 
severe recurrent peptic ulcer disease, status post partial 
gastrectomy, with problems beginning during basic training in 
military service.  
An additional attempt was made by the RO to obtain service 
medical records or treatment reports that would support the 
veteran's contentions.  In a June 1994 response, the NPRC 
indicated that they needed additional information, including 
the month and year of treatment.  It was indicated that the 
physical examinations performed during the veteran's active 
service could not be reconstructed.  In July 1994, the RO 
contacted the veteran and requested he provide additional 
information regarding his treatment during his service.  The 
veteran did provide additional service personnel records in 
support of his claim.  The service personnel records do not 
show that he ever served in Morocco, and do not show any 
injury or disability associated with the veteran's active 
service.  

An additional effort was made to obtain any records in 
support of the veteran's contentions.  In a September 1994 
response, it was indicated by the NPRC that a search of 
secondary records could not be completed without the assigned 
organization at the time of the veteran's treatment and the 
date of this treatment.  

In October 1994, the RO again contacted the veteran, 
informing him that before they could conduct an additional 
search for his records they needed him to provide the 
complete name of the units that he was assigned to at the 
time of his treatment and the complete dates of treatment.  
The RO requested that this information be submitted as soon 
as possible, preferably within 60 days of the October 1994 
communication.  The veteran did not respond to this request.  
In his February 1995 substantive appeal, he indicated that a 
bullet wound in Morocco in 1954 caused his stomach trouble 
and ulcers.  He reported a back and head injury suffered at 
an Air Force base in 1959 along with the bullet wound to the 
stomach in Morocco in 1954.  He contended that he should 
receive service connection for hypertension because he was 
discharged while being treated for this condition. 

In July 1995, the veteran's spouse wrote that she married him 
in February 1958.  She recalled that he was injured in 
service.  She noted treatment with traction for this injury.  
She reported that he was treated at the Castle Air Force Base 
for approximately 2 to 3 weeks.  When he got out of the 
hospital he wore a back brace and took several different 
medications.  
The veteran appeared at a hearing before a hearing officer at 
the RO in July 1995.  The veteran's statements have been 
carefully reviewed by the undersigned.  With regard to his 
stomach condition, he appeared to theorize that his back 
injury caused stomach problems.  He indicated he sustained a 
bullet wound directly through his stomach.  He alleged he was 
on some form of special duty for a U.S. Senator and the 
President of the United States during his service.  Regarding 
his back and head injury, he stated that he sustained the 
back injury around the time his daughter was born in April 
1959.  He indicated that he was beaten by some kind of club.  
When asked whether there was any type of investigation, he 
stated that he had no idea.  He testified that he woke up 
with a head injury in traction in a hospital at Patterson 
Naval Air Station.  He could not explain how this injury 
occurred.  Later in his testimony, he indicated that a truck 
hit him.  He also stated that he served in Morocco in order 
to find out how U.S. tax money was being spent by the French.  
It was indicated that in service he reported to a Francis 
Case, who then reported to Dwight Eisenhower.  He testified 
that he sometimes spoke directly to Dwight Eisenhower during 
his active service.  

The veteran reported treatment for his stomach problems in 
Nebraska and in England.  The hearing officer responded that 
obtaining records from the University of Nebraska would be 
extremely difficult because usually they only retain records 
for approximately seven years.  With regard to his blood 
pressure, it was contended that he had had a problem with his 
blood pressure since approximately the 1970's.  He also 
reported, however, that he never had any problem with this 
condition until approximately 2 to 3 years ago.  

The hearing officer encouraged the veteran to attempt to 
obtain records regarding his alleged secret activities during 
his active service.  It was noted that due to the length of 
time since he was involved in these various operations, there 
was a good possibility that some of the operations may have 
been declassified.  The veteran again reiterated that during 
service he was under the direct orders of a civilian. 

In August 1996, the RO received a detailed report from the 
veteran's representative regarding an office interview 
conducted with the appellant.  A detailed review of the 
attempts to obtain additional service medical records was 
provided. 

In December 1996, the veteran canceled a hearing before the 
Board.  That month, it was contended that during service he 
worked directly for a U.S. Senator Francis Case from South 
Dakota and President Eisenhower.  In December 1996, the RO 
again contacted the NPRC to search for alternative sources of 
service medical records.  The RO contacted the 1110th Air 
Support Group in Vernalis, California, and the AFCRC lab.  No 
information was obtained from these sources.  In May 1997, 
the NPRC indicated that an effort to obtain records regarding 
the veteran from the 1110th Air Support Group was 
unsuccessful.  

Extensive outpatient treatment records regarding the 
veteran's treatment at a VA Medical Center (VAMC) were 
obtained.  These medical records do not show a disability 
associated with the veteran's active service.  While several 
of the disabilities at issue are reported, no health care 
provider indicates that the disabilities are associated with 
the veteran's active service, and no record shows treatment 
prior to 1976.  There is also no indication of bullet wounds, 
scars, or a head injury related to an injury in service.

In September 1998, the RO made a formal finding regarding the 
unavailability of service medical records.  Written argument 
was presented by the veteran's representative in June 2000, 
February 2002, and May 2002.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (Codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103. 5103A, 5107 (West Supp. 2001)).  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations eliminate the concept of a 
well-grounded claim and redefine the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case [The Board notes that in two recent case, Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 at 7 Fed. Cir. No. (May 20, 
2002), the United States Court of Appeals for the Federal 
Circuit held that the "duty to assist" provisions of 
Section 3(a) of the VCAA do not have retroactive effect.  
Nevertheless, the Board remains bound by VAOPGCPREC 11-2000, 
which held that they do.], but the Board finds that the 
mandates of the new law and regulations are met.  In 
evaluating VA's duty to assist the veteran in the development 
of his case, the Board notes the extensive efforts of the RO 
to obtain the veteran's service medical records and post 
service medical records.  The RO has contacted numerous 
sources in an effort to assist the veteran in the development 
of his case, with little result.  Significantly, in extensive 
medical records regarding the veteran's disabilities since 
1976, little (if any) reference is made to several of these 
alleged disabilities.  The reports do not relate any current 
disability to service.  

When a veteran's service medical records are not available, 
VA's duty to assist is heightened.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Full compliance with the 
statutory duty to assist includes VA assistance in obtaining 
relevant records from private physicians when the veteran has 
provided concrete data as to time, place, and identity.  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  However, 
while the duty to assist is neither optional nor 
discretionary (see Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley."  Olson, 3 Vet. App. at 483. 

In determining whether the Board should make an additional 
attempt to obtain the veteran's service medical records, the 
extensive efforts of the RO to obtain such records must be 
noted.  It is the specific finding of the Board that an 
additional attempt to obtain the veteran's service medical 
records would not succeed, as all possible avenues of 
development have been exhausted.  The RO has attempted to 
retrieve both primary and secondary information regarding the 
veteran's treatment during his active service, with no 
result.  Multiple efforts by the NPRC to obtain service 
medical records have failed.  

In making the determination that an additional effort to 
obtain medical records in support of the veteran's case is 
not warranted, the Board must look to the context of this 
case.  The Board has reviewed in detail the veteran's 
numerous statements to the VA, in particular, his contention 
that he was shot in Morocco while serving with the French 
Army in 1954 or 1955.  Service personnel records do not 
support this contention.  Records submitted by the veteran 
himself do not indicate that he served with the French Army 
in Morocco.  While he contends that such information may be 
classified, there is no indication in the service records 
that would support such a conclusion, and he has provided no 
leads to pursue in that regard.  

It is also noteworthy that the veteran's statements have not 
been consistent.  For example, in his initial claim filed in 
1994, he made absolutely no reference to being shot in 
Morocco in 1954 or 1955.  He contended that his stomach 
condition was the result of difficulties he had in basic 
training.  Several years later, he indicated that his stomach 
condition was the result of his back disorder, then that it 
was the result of being shot in Morocco.  

In evaluating this case, the Board has considered whether it 
should submit this case to a medical expert in order to 
determine the etiology of the veteran's alleged disorders.  
However, any medical opinion would have to be based on 
medical evidence.  In this case, there is absolutely no 
medical evidence to support the fact that any of these 
disabilities even existed prior to 1976.  Accordingly, any 
medical opinion would be based on pure speculation.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the U.S. Court of Appeals for Veterans Claims (Court) stated, 
in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

A review of the veteran's statements does not support the 
conclusion that any additional attempt to obtain pertinent 
medical records would be successful.  In light of the 
extensive and exhaustive efforts already made over many 
years, further attempts at development cannot be justified.  

With regard to the duty to notify, the extensive 
communication between the RO and the veteran is also 
significant.  The RO has repeatedly asked the veteran to 
provide information in support of his claim.  He provided 
testimony at a hearing before the RO, when the RO notified 
him of the evidence required to support these claims,.  The 
Board finds that the duty to notify is also fulfilled.  

III.  Analysis

In general, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(citations omitted).  Service connection may be granted if 
the evidence shows that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 

As the veteran's service medical records are lost or 
destroyed, it cannot be shown that the claimed disorders were 
manifested in service.  Alternative sources of supporting 
evidence have been pursued, but there is no competent 
(medical) evidence that any of the claimed disorders medical 
was manifested in the immediate postservice years (and there 
is absolutely no medical evidence showing that an ulcer 
disorder or hypertension was manifested in the first 
postservice year, so as to trigger application of the 
presumptive provisions of 38 U.S.C.A. 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309).  The one service medical record copy the 
veteran has submitted, a March 1957 urology consultation 
appointment notice, contains no information relating to this 
appeal.  Also of significance is that the evidence obtained 
by the RO since the veteran began regular treatment at VAMC 
does not show any residuals of bullet or shrapnel wounds or 
of a head injury.  

One of the issues the Board must address is whether the 
veteran engaged in combat with the enemy, so as to entitle 
him to the more relaxed evidentiary standards afforded 
38 C.F.R. § 3.304(d).  He alleges that he was shot while 
serving in combat along with French forces in Morocco in 
either 1954 or 1955.  However, he has not supplied any 
meaningful evidence that would allow confirmation of this 
event; hence, that Board finds that it did not occur.  The 
Board has reviewed the veteran's service records and his 
decorations.  His decorations do not connote participation in 
combat.  The service records he has provided are typical 
forms of identification a serviceperson would have.  They do 
not reflect any special security clearance.  No objective 
evidence shows he served in combat.  Consequently, he is not 
entitled to evidentiary presumptions under 38 C.F.R. 
§ 3.304(d) (2001).

In regard to the veteran's alleged injury in an Air Force 
hanger, the Board finds the veteran's statements regarding 
this alleged injury are not credible.  The veteran's 
statements are not consistent.  For example, late in the 
veteran's testimony in July 1995 he indicated that he was 
injured when a truck hit him.  Earlier in his statements to 
the VA, he indicated that he did not know how he was injured.  
His testimony before the RO provides only slight details, and 
little information that could be verified.  The fact that the 
veteran is unable to provide any evidence to support his 
allegations of special (and secret) duties in service also 
detracts from his credibility. 

There is no medical evidence supporting the contention that 
the disabilities at issue began during the veteran's active 
service more than 40 years ago.  The earliest indication the 
disabilities at issue exist is in 1976, more than 16 years 
after his discharge from active service.  With regard to the 
matter of whether the veteran now has the disabilities, the 
medical evidence is clear that he has a stomach/ulcer  
disorder, and elevated blood pressure readings appear to 
reflect he has hypertension.  It is less clear whether he has 
a chronic back disability, residuals of a head injury, or any 
residuals of bullet/shrapnel wounds.  Certainly, no 
bullet/shrapnel wounds have been reported in recent treatment 
records.  

In any event, regarding the critical matter of whether any 
existing claimed disability may reasonably be associated with 
service, the veteran has not provided any medical evidence 
supporting his allegations on this point.  With regard to the 
VA examination report of March 1994, which indicates a severe 
recurrent peptic ulcer disease beginning during basic 
training in the military service, it is noteworthy that this 
notation is based entirely on the veteran's statements.  The 
medical evaluator does not note a single piece of medical 
evidence that would support the conclusion that the stomach 
disorder is the result of a disability that began during the 
veteran's active service 50 years ago.  

There is no medical evidence of a nexus between the veteran's 
service and his current disabilities.  While service medical 
records have been lost, no postservice medical evidence 
supports the veteran's contentions regarding a relationship 
between his claimed disabilities and service.  With regard to 
the veteran's own contentions that these disabilities are the 
result of his active service, he is a layperson, and thus is 
not competent to provide evidence in matters requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Based on a total lack of medical evidence 
indicating even the existence of these disabilities for more 
than 15 years after the veteran's discharge from active 
service, and the fact that there is no competent evidence 
relating any claimed disability to service, the Board finds 
that the preponderance of evidence is against these claims.  
Hence, they must be denied.

ORDER

Service connection for a stomach disorder, a back disorder, 
residuals of a head injury, residuals of bullet wounds to the 
stomach and arm, and hypertension is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

